United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1031
                        ___________________________

              BFC Gas Company, LC; BFC Electric Company, LC

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

   Gypsum Supply Co., doing business as Gypsum Supply Co. of Cedar Rapids

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: December 7, 2015
                             Filed: January 26, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

     In this diversity action involving negligence claims, BFC Gas Company and
BFC Electric Company appeal from the order and judgment of the District Court1


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
excluding their expert witness opinions and granting Gypsum Supply Company’s
motion for summary judgment. Following careful review, we affirm these rulings for
the reasons given in the District Court’s order. See 8th Cir. R. 47B. To the extent
appellants challenge the subsequent order imposing sanctions, we lack jurisdiction
because appellants did not timely appeal this order. See Dieser v. Cont’l Cas. Co.,
440 F.3d 920, 924 (8th Cir. 2006). We deny the pending motion to supplement the
record.
                       ______________________________




                                        -2-